Citation Nr: 1629352	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  08-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for nerve damage to the right side of the tongue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to May 1969. 

This appeal is before the Board of Veterans' Appeals (Board) from June 2006 and July 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In December 2013, the Board remanded the issues on appeal.

The medical evidence of record, including a January 2014 VA examination report, reflects that tinnitus might be associated with the Veteran's hearing loss.  Thus, the issue of entitlement to service connection for tinnitus has been raised by the record.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is the result of service.

2.  A March 16, 2006, VA right superior tympanic membrane retraction pocket cleaning resulted in the additional disability of chorda tympani dysfunction with ageusia of the right tongue, and the proximate cause of such disability was an event not reasonably foreseeable.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for compensation under 38 U.S.C. § 1151 for chorda tympani dysfunction with ageusia of the right tongue have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  The Veteran's service records in this case reflect that he served in combat.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts, in part, that he has conductive hearing loss due to changes in air pressure caused by flying during service.  As reflected in a September 2007 statement and his July 2013 testimony before the Board, the Veteran asserts that he had never flown before service, that he regularly flew to duty stations in planes while in service and, while flying, experienced severe bilateral ear pain due to pressure changes.  He asserts that ear, nose, and throat specialists have told him that he developed pockets or pouches in the ears due to such changes in air pressure and blocked or collapsed Eustachian tubes, and that the condition went undiagnosed in service and has now resulted in bilateral conductive hearing loss.

Service treatment records reflect that, on November 1965 entrance examination, the Veteran was noted to have had a normal clinical evaluation of the ears.  A May 1969 examination report for separation from service also reflects a normal clinical evaluation of the ears, although audiological testing was not performed at that time.

As noted in August 2006 and May 2010 letters from the Veteran's private physician, Dr. J.S., an April 2008 letter from his private physician, Dr. W.L., and VA treatment records and examinations, including a May 2012 examination report, the Veteran has a long history of chronic Eustachian tube dysfunction.  Such Eustachian tube dysfunction required a left ear tympanoplasty with mastoidectomy procedure in 1978, and resulted in a right-sided posterior superior retraction pocket of the tympanic membrane that required an occasional debridement.  As a result, the Veteran has consistently been diagnosed as having recurrent Eustachian tube dysfunction and bilateral mixed (conductive and neurosensory) hearing loss.  As reflected on May 2012 and January 2014 VA audiological examination, the Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

In this case, resolving reasonable doubt in the Veteran's favor, the Board finds that his bilateral hearing loss is the result of service.

Initially, the medical evidence of record reflects that the underlying ear problem causing the conductive component of the Veteran's mixed hearing loss is chronic Eustachian tube dysfunction, as noted on May 2012, January 2014, and December 2014 VA examinations.  Moreover, such Eustachian tube dysfunction appears to have been incurred, or first manifested, in service.  On May 2012 VA examination the Veteran was noted to have had a long history of Eustachian tube dysfunction, which he first noticed as difficulty equilibrating ears during flights while in the military.  Also, the December 2014 examining physician noted that Eustachian tube dysfunction, as discussed in the pertinent reference text, can occur in the setting of ascent and descent in an airplane or helicopter.  

The Board notes that the December 2014 VA examiner stated that the Veteran's lay statements of experiencing Eustachian tube dysfunction as a Navy Corpsman during flights, which did not allow his ears to clear, causing ear pain upon descending during flying, ultimately resulting in the middle ear problems that have been recurrent, was considered credible, but that no service treatment records were found to support his having symptoms during service for which he sought evaluation, and  until nearly 10 years after leaving military service was he seen and treated for abnormalities related to Eustachian tube dysfunction.

However, as noted by the December 2014 VA examiner, the Veteran's statements of experiencing his ears not clearing in the setting of ascent and descent in aircraft causing ear pain are credible, particularly considering his combat service.  See 38 U.S.C.A. § 1154(b).  Furthermore, citing pertinent medical literature, the examiner noted that Eustachian tube dysfunction could occur in the setting of ascent and descent in an airplane or helicopter, and indicated that the Veteran's Eustachian tube dysfunction as a Navy Corpsman during flights, if present, which did not allow his ears to clear causing ear pain upon descending during flying, could ultimately have resulted in his recurrent middle ear problems.  Given this medical evidence, the Board finds that the Veteran's credible accounts of ear pain and problems with flying in service was at least a manifestation of his Eustachian tube dysfunction.  As no such ear problems were noted on entry into service, the Board finds that such Eustachian tube dysfunction-which the medical evidence has related to his bilateral hearing loss-was incurred in service.  Therefore, the Veteran's bilateral hearing loss is the result of in-service injury or disease.  

In this regard, the Board also notes the supporting opinions, dated in August 2006 and March 2010, of the Veteran's private physician, J.S., reflecting that when the Veteran was in service he flew quite often, which would worsen his Eustachian tube dysfunction and symptoms, and that his Eustachian tube dysfunction could have been made worse intermittently by change in altitude during flying.

The Board notes that the Veteran has, alternatively, asserted that his hearing loss is in part the result of in-service noise exposure.  Regarding the question of whether such noise exposure resulted in his current hearing loss disability, the evidence is conflicting: in September 2013, his private physician opined that the Veteran's sensorineural hearing loss, more likely than not, is due to this history of loud noise exposure during his military service in Vietnam, and May 2012 and January 2014 VA audiological examination reports reflect negative opinions on the question of nexus.  However, the Board finds the question of whether the Veteran's current hearing loss is at all the result of in-service noise exposure to be moot in light of its finding that his bilateral hearing loss is otherwise related to service.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that his bilateral hearing loss is the result of service.  Accordingly, service connection for bilateral hearing loss is warranted.

II.  Compensation Under 38 U.S.C. § 1151

Under 38 U.S.C. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  A disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that, as a result of a VA procedure on his right ear in March 2006, he suffered nerve damage with loss of taste on the right side of his tongue.

On March 16, 2006, the Veteran visited a VA clinic to evaluate his ears.  The VA treating physician examined the Veteran's ears, noting that he had a scarred intact left tympanic membrane and that his right ear had a small crust in the superior retraction pocket just anterior to the short process of malleus.  The VA treating physician removed the crust, found no cholesteatoma, and diagnosed chronic otitis media of the right ear.  On March 27, 2006, the Veteran returned to the VA clinic and complained of a loss of sense of taste on the right side of his tongue after the removal of the crust from his right superior tympanic membrane.  

A May 2006 VA treatment record documents that the Veteran reported that his loss of taste sensation had remained unchanged.  An April 2007 VA treatment record reflects that he continued to report no taste sensation on the right side of his tongue, which he said began after his ear was cleaned in March 2006.  The VA treating physician who performed the cleaning noted that the right tympanic membrane was intact at the time of the visit with a superior posterior retraction.  An objective evaluation of the Veteran's right ear revealed tympanic membrane retracted superior posteriorly with no perforation, and the canal was dry.  He was diagnosed with ageusia of the right tongue secondary to chorda tympani dysfunction.  

The Board notes that there are conflicting medical opinions regarding whether the Veteran had neurological or other damage to the right side of the tongue as the result of his March 2006 VA medical treatment.

A July 2009 statement from the Veteran's private treating physician, a board certified otolaryngologist, indicates that it was possible or likely that cleaning of the ear disturbed the chorda tympani on the right side and that the Veteran's change of taste on his right side was the result of that cleaning performed at the VA clinic.  

On July 2014 VA cranial nerves examination, the examiner found it unlikely that there had been neurological or other damage to the right side of the Veteran's tongue subsequent to the March 2006 VA treatment.  The examiner acknowledged the Veteran's report that he developed symptoms immediately after his March 2006 examination, but that medical records indicated that the March 2006 VA treating physician stated that the tympanic membrane was intact at the time of and after the treatment.  The VA examiner noted that damage to the nerve that controls taste is the chorda tympani, which is located in the middle ear, so perforation of the tympanic membrane needed to occur for that nerve to be affected.  In addition, the VA examiner found that the 2007 MRI evidence, a year after the 2006 treatment, showed an intact tympanic membrane.  

On July 2014 VA oral and dental examination, the examiner found that it was "at least as likely as not that there has been neurological or other damage to the right side of the Veteran's tongue subsequent to" the March 2006 VA treatment.  The VA examiner noted that he was diagnosed with ageusia in April 2007, about a year after a routine ear cleaning in March 2006.  

In March 2016, after reviewing the record, a VHA otolaryngologist, after reviewing the records and the pertinent medical literature extensively, opined that, while there was no supporting reports in the literature to suggest that the type of injury to the tongue suffered by the Veteran was associated with an ear cleaning, because of the temporal relationship of the taste and sensation changes with the cleaning of an attic retraction, they were at least as likely as not the result of the retraction pocket cleaning.  The examiner noted that this conclusion was supported by the July 2009 statement from the Veteran's private treating otolaryngologist.  The examiner furthermore determined that, while it did not appear to be result of negligence, the injury that occurred during this episode of care was most likely an unforeseen outcome given the extreme rarity of this type of injury and the lack of evidence in the literature.  The examiner noted that, while the nerve could be in the area described and thus was at risk in this case, it was more commonly injured during middle ear surgery.  

Given the above, the Board finds the evidence to be at least in relative equipoise regarding the questions of: 1) whether the Veteran's March 16, 2006, right superior tympanic membrane retraction pocket cleaning resulted in the additional disability of chorda tympani dysfunction with ageusia of the right tongue; and 2) whether the proximate cause of such chorda tympani dysfunction was an event not reasonably foreseeable.  

The Board finds the opinion of the March 2016 VHA examiner that, given their temporal relationship, the Veteran's taste and sensation changes were at least as likely as not the result of the Marcy 2006 retraction pocket cleaning, to be persuasive.  While conflicting with the July 2014 VA cranial nerves examiner's opinion, it is consistent with the assessment of both the July 2014 VA oral and dental examiner and the Veteran's private treating physician in July 2009.  Also, the explanation given by the March 2016 VHA examiner-an otolaryngologist who reviewed the record-is at least as plausible as any other given.

Moreover, the March 2016 VHA opinion is the only medical evidence to substantially address the question of whether the proximate cause of the Veteran's right tongue disability was an event not reasonably foreseeable.  The VHA examiner determined that the chorda tympani injury that occurred during the March 2006 VA procedure was most likely an unforeseen outcome given the extreme rarity of this type of injury and the lack of evidence in the literature, as while the nerve could be in the area described and thus was at risk in this case, it was more commonly injured during middle ear surgery.  The Board finds this assessment of the reasonably foreseeability of the proximate cause of the Veteran's chorda tympani dysfunction, given the nature of the VA retraction pocket cleaning performed, to be persuasive, and there is no substantial probative evidence contradicting this assessment.  

Given the above, and resolving reasonable doubt in the Veteran's favor, the March 16, 2006, VA right superior tympanic membrane retraction pocket cleaning resulted in the additional disability of chorda tympani dysfunction with ageusia of the right tongue, and that the proximate cause of such disability was an event not reasonably foreseeable.  Accordingly, compensation under 38 U.S.C. § 1151 for chorda tympani dysfunction with ageusia of the right tongue is warranted. 

ORDER

Service connection for bilateral hearing loss is granted.

Compensation under 38 U.S.C. § 1151 for chorda tympani dysfunction with ageusia of the right tongue is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


